                                          Case 4:20-cv-05473-YGR Document 31 Filed 08/13/21 Page 1 of 1




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4     MARCELINO CASTRO,                                   CASE NO. 20-CV-5473-YGR
                                   5                     Plaintiff,                          ORDER VACATING DISCOVERY AND
                                                                                             MOTION DEADLINES AND SETTING
                                   6             vs.                                         COMPLIANCE DEADLINE
                                   7     GARDNER TRUCKING, INC.,                             Re: Dkt. No. 30

                                   8                     Defendant.
                                   9
                                              The Court is in receipt of the parties’ joint stipulation to continue all deadlines at least by
                                  10
                                       at least four months. (Dkt. No. 30.) The Court hereby VACATES all pending discovery and
                                  11
                                       motion deadlines and SETS a compliance deadline of 9:01 a.m. on Friday, September 3, 2021.
                                  12
Northern District of California
 United States District Court




                                       Five (5) business days prior to the date of the compliance deadline, the parties shall file a joint
                                  13
                                       proposed schedule. If compliance is complete, the compliance deadline will be taken off calendar.
                                  14
                                       Accordingly, the stipulation is GRANTED IN PART AND DENIED IN PART.
                                  15
                                              This terminates Docket Number 30.
                                  16
                                              IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: August 13, 2021
                                  19                                                             YVONNE GONZALEZ ROGERS
                                  20                                                        UNITED STATES DISTRICT COURT JUDGE

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
